Citation Nr: 1500470	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date for an acquired psychiatric disorder.  

2.  Entitlement to an increased evaluation for bilateral hearing loss.

3.  Entitlement to an increased evaluation for a bilateral eye disability.

4.  Entitlement to an increased evaluation for left varicocele.

5.  Entitlement to an initial evaluation in excess of 30 percent and an evaluation in excess of 50 percent for the period beginning April 6, 2012, for an acquired psychiatric disorder.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for hand tremors.

8.  Entitlement to service connection to hepatitis C.

9.  Entitlement to service connection for obstructive sleep apnea (OSA).

10.  Entitlement to service connection for hypertension (claimed as high blood pressure).

11.  Entitlement to service connection for allergies.

12.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.

13.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to an acquired psychiatric disorder.

14.  Entitlement to service connection for a hiatal hernia, to include as secondary to an acquired psychiatric disorder.

15.  Entitlement to service connection for irritable bowel syndrome (IBS).

16.  Entitlement to service connection for a heart disability, to include as the result of herbicide exposure.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected conditions.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a February 2008 statement the Veteran requested a hearing at the RO before a Veterans Law Judge.  In a subsequent April 2010 statement to the Board the Veteran withdrew his request for a hearing, delaying the appeal.  The Board will proceed with adjudication.

As discussed below, in a January 2010 statement to the Board the Veteran noted that he wished to withdraw his claims for entitlement to service connection for diabetes, hepatitis C and bilateral hand tremors.

The Board notes that in addition to the claims listed, the Veteran had also perfected an appeal on the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  A review of the record shows that the Veteran has been diagnosed with a variety of acquired psychiatric disorders including a mood disorder, depression, anxiety and PTSD.  The Veteran is service connected for a mood disorder and the Board finds that all acquired psychiatric disorders should be considered together (there is no indication that the RO has not considered all problems associated with the Veteran's acquired psychiatric disorder).

Accordingly, the Board finds that the issue of entitlement to service connection for PTSD is not before the Board at this time as PTSD (or the problems the Veteran associates with PTSD) should be considered as a part of the Veteran's service-connected acquired psychiatric disorder.

The Board also notes that a September 2014 appellate brief submitted by the Veteran's representative requests that the Board remand claims for an increased evaluation for bilateral hearing loss and tinnitus, and entitlement to service connection for obstructive sleep apnea and vertigo/dizziness, to include as secondary to bilateral hearing loss and tinnitus.

Preliminarily, the Board notes that there had been no substantive appeal for a claim for entitlement to an increased evaluation for tinnitus, or a claim for entitlement to service connection for vertigo/dizziness.  Accordingly, the issues are not before the Board.

Just before submission of the September 2014 appellate brief, the VA RO issued a rating decision addressing several issues including entitlement to an increased evaluation for tinnitus and service connection for vertigo/dizziness.  Accordingly, the Board will not refer the issues for adjudication

The Board will remand the Veteran's claims for an increased evaluation for bilateral hearing loss and service connection for obstructive sleep apnea, as requested by the Veteran's representative.

The issues of entitlement to an increased evaluations for bilateral hearing loss and left varicocele, and entitlement to service connection for obstructive sleep apnea, and erectile dysfunction, a hiatal hernia, and irritable bowel syndrome, to include as secondary to an acquired psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  In January 2010, prior to the promulgation of a decision on appeal, the Veteran and his representative notified the Board, in writing, that he wished to withdraw his claims for entitlement to service connection for diabetes mellitus, hepatitis C and bilateral hand tremors.

2.  The earliest date of claim is the Veteran's May 27, 2004, claim for entitlement to service connection for depression, which is the appropriate effective date for the service-connected acquired psychiatric disorder.

3.  The Veteran's eye disability has been manifested by symptoms of active chronic conjunctivitis.

4.  For the initial period on appeal, the Veteran's acquired psychiatric disability has been manifested by symptoms such as depression, anxiety and difficulty getting along with others, and for the period beginning April 6, 2012, the Veteran's acquired psychiatric disorder has been manifested by symptoms of occupational and social impairment with reduced reliability and productivity including panic attacks, flattened affect, abnormal speech, mild memory impairment and disturbances of motivation and mood.

5.  The Veteran's hypertension, allergies, GERD and heart disability are not etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of the Veteran's claims for entitlement to service connection for diabetes mellitus, hepatitis C and bilateral hand tremors have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an effective date earlier than May 27, 2004, for the award of service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2014).

3.  The criteria for an increased evaluation for an eye disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.79, Diagnostic Code 6018 (2014).

4.  The criteria for an initial evaluation in excess of 30 percent, and an evaluation in excess of 50 percent for the period beginning April 6, 2012, for an acquired psychiatric disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9435 (2014).

5.  The criteria for service connection for hypertension, allergies, GERD and a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

In a March 2011 statement the Veteran requested an earlier effective date for the grant of service connection for an acquired psychiatric disorder.  An earlier effective date of May 27, 2004, was granted in a July 2012 rating decision.

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The Veteran's original claim for service connection for depression as filed with the VA on May 27, 2004.  

Under controlling law and regulations, the award of compensation may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  Thus, the May 27, 2004 date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Eye Disability

The Veteran has been assigned a 10 percent evaluation for chronic bilateral blepharoconjunctivitis under Diagnostic Code 6018 for chronic conjunctivitis.  38 C.F.R. § 4.79, Diagnostic Code 6018.

Under Diagnostic Code 6018, active chronic conjunctivitis (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) is evaluated as 10 percent disabling.  38 C.F.R. § 4.79, Diagnostic Code 6018.

Inactive chronic conjunctivitis is evaluated based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018.

A review of the Veteran's post-service treatment records shows regular diabetic eye examinations.  The Veteran reported symptoms such as itchy eyes.  The Veteran had Lasik eye surgery in September 2003.

In November 2010 the Veteran was afforded a VA examination.  He reported symptoms including a "dry, gritty feeling" in both eyes.  He used artificial tears six times a day and ointment at night.  The examiner confirmed the diagnosis of chronic blepharoconjunctivitis with dry eye syndrome and noted that the Veteran's disability was "still uncomfortable and symptomatic."

The Veteran's eye disability is active, as such, based on the rating schedule discussed above the maximum evaluation for the disability is 10 percent.  As such, the Board finds that an increased evaluation is not warranted.  A review of all other codes fails to indicate a basis to grant more benefits on this issue. 
Acquired Psychiatric Disorder

The Veteran's acquired psychiatric disorder has been evaluated as 30 percent disabling for the initial period on appeal and 50 percent disabling beginning April 6, 2012, under Diagnostic Code 9435 for a mood disorder.  38 C.F.R. § 4.130, Diagnostic Code 9435.  Diagnostic Code 9435 uses the General Rating Formula for mental disorders (this would include PTSD - therefore, it is important for the Veteran to understand, even if the Board did grant service connection for "PTSD" it would not provide the Veteran more compensation).

Under the General Rating Formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In November 2010 the Veteran was afforded a VA examination.  The Veteran reported symptoms of depression and anxiety.  He stated that he had last worked in April 2002 when he retired from the postal service after 31 years of employment.  He noted that he did not always get along with others because he was moody.  He reported living with his wife and having no problems with activities of daily living.

Upon mental status examination the Veteran was alert, cooperative and casually and appropriately dressed.  His mood was calm and affect appropriate.  He had no homicidal or suicidal ideation or impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  He was fully oriented.  His memory, insight and judgment were adequate.  The examiner diagnosed depressive disorder with a GAF of 58.

In April 2012 the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported trouble getting along with others and heavy drinking in the 1980s.  The Veteran also reported symptoms including depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

Upon mental status examination the examiner noted symptoms including flattened affect, circumstantial, circumlocutory or stereotyped speech, speech that is intermittently illogical, obscure or irrelevant, impaired judgment, impaired abstract thinking. 

The examiner determined that the Veteran had a stressor that was related to the Veteran's fear of hostile military or terrorist activity.  However, even with the stressor, the Veteran did not exhibit all the symptoms of PTSD.

The examiner diagnosed a mood disorder with occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's symptoms were approximately the same or "slightly worse" than as documented in the November 2010 VA examination.  The examiner assigned a GAF of 55.

A review of the Veteran's post-service treatment records shows treatment for an acquired psychiatric disorder that was given a variety of diagnoses, with symptoms similar to those reported in the Veteran's VA examinations.  In March 2008, April 2008 and November 2008 the Veteran was assigned GAF scores of 59, 62 and 62, respectively.  In July 2013 the Veteran was assigned a GAF score of 46.

Based on the evidence of record, the Board finds that for the initial period on appeal an evaluation in excess of 30 percent is not warranted.  Before 2012 the Veteran exhibited mild symptoms with GAF scores ranging from 58 to 62.  His symptoms including depression, anxiety and difficulty getting along with others are indicative of a 30 percent evaluation.  These symptoms provide the overall disability picture that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board finds that for the initial period on review a higher evaluation of 50 percent is not warranted.  There are no indications that the Veteran had been assigned frequent GAF scores in the low 50s, which would be indicative of more serious symptoms.  Further, treatment records show that the Veteran had consistently been alert and attentive, neatly/appropriate dressed, well-groomed with good eye contact and appropriate manner, had normal speech, had appropriate affect, normal thought process and thought content, fair judgment and insight, and had not had suicidal or violent ideations.  The Veteran did not exhibit symptoms such as flattened affect, panic attacks, circumstantial, circumlocutory or stereotyped speech, impairment of memory or judgment, or disturbances of motivation or mood.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 50 percent of the initial period on appeal is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9435.  His own statements would provide evidence against this finding. 

For the period beginning April 6, 2012, the Board finds that an evaluation in excess of 50 percent is not warranted.  During this period, the Veteran has been assigned GAF scores between 46 and 55, which indicates moderate symptoms.  His symptoms such as impaired memory, occasional panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are indicative of a 50 percent evaluation.  These symptoms provide the overall disability picture that the Veteran has occupational and social impairment with reduced reliability and productivity.

The Board finds that a higher evaluation of 70 percent is not warranted.  There are no indications that the Veteran has consistently been assigned GAF scores below 50, which would be indicative of serious symptoms.  Further, treatment records show that the Veteran has consistently been alert and attentive, neatly/appropriate dressed, well-groomed with good eye contact and appropriate manner, had normal thought process and thought content, fair judgment and insight, and has not had suicidal or violent ideations.  Further, the Veteran has not exhibited symptoms such as obsessional rituals, near-continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9435.  His own statements would provide evidence against this claim as they indicate the types of problems a Veteran with the current evaluation would have. 

Extraschedular Evaluations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's eye and acquired psychiatric disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the eyes specifically provide for disability ratings based on symptoms of active chronic conjunctivitis, and the schedular rating criteria for the acquired psychiatric disorder specifically consider symptoms such as depression, anxiety and difficulty getting along with others.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including itchy eyes, depression, anxiety and disturbances of motivation and mood.  These symptoms have all been specifically attributed to the Veteran's service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that hypertension is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Agent Orange Exposure: Heart Disability

The Veteran asserts that he has a heart disability as a result of in-service herbicide exposure.

The Board notes that the Veteran had service in Korea from approximately December 1966 to February 1968.

The presumption of herbicide exposure is granted in limited circumstances to Veteran's serving in Korea.  38 C.F.R. § 3.307(a)(6)(iv) (2014).  In order to receive the benefit of the presumption, a Veteran must have served between April 1, 1968, and August 31, 1971, in a unit that the VA or the Department of Defense has determined to have operated in an area in or near the Korean DMZ.  Id.  Units acknowledged to have operated in an area in or near the Korean DMZ are listed in the VA's Adjudication Procedures Manual.  M21-1MR.IV.ii.2.C.10.p.

A review of the Veteran's service records shows the units in which the Veteran served.  None of the units have been found by the VA or Department of Defense to have operated in an area in or near the Korean DMZ.  Accordingly, the presumption of herbicide exposure cannot be extended in this case.

The Veteran has submitted several buddy statements, photographs and past Board decisions in an attempt to show that he was exposed to herbicides while serving in Korea.

In regards to the buddy statements and photographs, the Board has reviewed these in detail.  The Board notes that there is simply not enough information to conclude that the Veteran was in fact exposed to herbicides while serving in Korea.

The Veteran also submitted a letter from the Director of the Center for Unit Records Research that states that herbicides were used in Korean between 1967 and 1969 along the southern boundary of the DMZ and that no United States personnel were known to have been actually involved in their application.  This provides persuasive evidence against the Veteran's claim as service records show that the Veteran did not serve along the southern boundary of the DMZ.

With regard to the previous Board decisions, preliminarily the Board notes that previous decisions are not precedential and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303 (2014); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  

In any event, the previous Board decisions addressed Veterans that served in other units that were known to have been near the Korean DMZ but in a time period slightly outside of the acknowledged time period for exposure.  Accordingly, the facts are not directly analogous and the prior decisions are not persuasive in this instance.

While the Board understands the Veteran's contentions and statements, the best evidence in this case provides evidence heavily against the claim that the Veteran was exposed, presumptively or otherwise, to herbicides during his service in Korea.  In light of when the Veteran served, and which units he served in, the Board finds that the Veteran's contention, while possible, is unlikely.

Without any evidence to corroborate the Veteran's allegation of exposure to herbicides in Korea, the Board must find that the Veteran was not exposed to herbicides and thus the herbicide exposure presumptions are inapplicable.

Although the herbicide presumptions are inapplicable, the Board will analyze the issue of direct service connection below.

Secondary Service Connection

The Veteran asserts that he has GERD that is caused by or aggravated by his service-connected acquired psychiatric disorder.

A review of the post-service medical treatment records shows a current diagnosis of GERD.

The Veteran is also service-connected for an acquired psychiatric disorder.

In April 2012 the Veteran was afforded a VA examination.  After a physical examination the examiner confirmed the diagnosis of GERD and noted that the Veteran has had GERD since 1980, which pre-dates the Veteran's diagnosis of an acquired psychiatric disorder.

The examiner opined that the Veteran's GERD was less likely than not caused by or aggravated by the acquired psychiatric disorder, and noted that there was "no indication that psych problems aggravating GERD." 

Again, although the Veteran may sincerely believe that his GERD has been aggravated by his acquired psychiatric disorder, the issue of whether the Veteran's current disability is caused by or aggravated by a service-connected disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of a gastrointestinal disability.  However, based on the complexity of the medical question, the Board finds that the Veteran cannot provide a specific diagnosis of GERD and cannot provide an opinion as to etiology or aggravation in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Accordingly, the Board finds that entitlement to service connection for GERD as a result of a service-connected disability is not warranted.  Nonetheless, the Board will consider entitlement to service connection for GERD on a direct basis.

Direct Service Connection: Hypertension, Allergies, Heart Disability, GERD

The Veteran asserts that he has hypertension and allergies as a result of his active duty service.  As discussed above, the Board will also address whether the Veteran's heart disability and GERD are directly related to his active duty service.

A review of the Veteran's service treatment records shows no notations of hypertension or high blood pressure, allergies, a heart disability or GERD.

A review of the Veteran's post-service treatment records shows diagnoses of hypertension, allergies, a heart disability and GERD.

The Veteran's hypertension and GERD had their onset in the early 1980s, over 10 years after separation from active duty service.  The Veteran's heart disability had its onset in 1985, approximately 15 years after separation from active duty service.  The Veteran has occasional notations of allergies in the 2000s, over 30 years after separation from active duty service.  

Overall, the Board finds that the post-service medical record provides particularly negative evidence against these claims. 

There is nothing in the record to suggest a link between the Veteran's hypertension, allergies, heart disability and GERD and his active duty service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for hypertension, allergies, a heart disability and GERD is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in April 2007, August 2007, November 2008, March 2010 and November 2010 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examinations and the Veteran's statements.  

The Veteran was also afforded adequate examinations on the issues of entitlement to an increased evaluation for a bilateral eye disability and entitlement to service connection for GERD.  VA provided the Veteran with an examination regarding the eye disability in November 2010, and an examination and opinion regarding GERD in April 2012.  As discussed above, the examinations and opinion were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinion were given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran was afforded adequate examinations on the issues of entitlement to an increased evaluation for a bilateral eye disability and entitlement to service connection for GERD.

The Board notes that the Veteran was not provided a VA examination regarding the issues of entitlement to service connection for hypertension, allergies and a heart disability.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that while the Veteran provided evidence of current diagnoses of the hypertension, allergies and a heart disability, the Veteran did not provide evidence of the disabilities during service, or any link between an alleged current diagnosis and his service.  As discussed above, the Veteran provided evidence of exposure to herbicides during service in furtherance of his claim for service connection for a heart disability.  However, the Board has found that there is simply not enough evidence to find that the Veteran was exposed to herbicides.  In some of these issues, the Veteran's own statements provide evidence against these claims. 

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran's current diagnoses of hypertension, allergies and a heart disability are associated with his service.  Several standards of McLendon are not met in this case.  Beyond this, there is significant evidence against these claims. 

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).         
ORDER

The appeal as to the issue of entitlement to service connection for diabetes mellitus is dismissed.

The appeal as to the issue of entitlement to service connection for hepatitis C is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral hand tremors is dismissed.

Entitlement to an effective date earlier than May 27, 2004 for an acquired psychiatric disorder is denied.

Entitlement to an increased evaluation for a bilateral eye disability is denied.

Entitlement to an initial evaluation in excess of 30 percent and an evaluation in excess of 50 percent for the period beginning April 6, 2012, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a heart disability is denied.


REMAND

The Board finds that the issues of entitlement to increased evaluations for bilateral hearing loss and left varicocele, and entitlement to service connection for obstructive sleep apnea, and erectile dysfunction, hiatal hernia and IBS, to include as secondary to an acquired psychiatric disorder, must be remanded for further development.

In a September 2014 statement, the Veteran's representative requested that the issues of entitlement to an increased evaluation for bilateral hearing loss and entitlement to service connection for obstructive sleep apnea be remanded for readjudication as new evidence had been submitted since the last issuance of a supplemental statement of the case.

The Board finds that new evidence has been submitted without a waiver of RO consideration.  

Similarly, in April 2013 the Veteran was afforded a VA examination for left varicocele.  The claim was readjudicated in an August 2014 rating decision.  However, no supplemental statement of the case was issued.  

Accordingly, the issues of entitlement to increased evaluations for bilateral hearing loss and left varicocele, and entitlement to service connection for obstructive sleep apnea are remanded for further development.

Regarding the issue of entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disability, the Veteran was afforded a VA examination in April 2013.  The examiner noted that the cause of the Veteran's erectile dysfunction may be "psychogenic" but did not provide rationale or expand on the statement.

In contrast, an April 2012 VA examination noted that there was no indication that a psychiatric problem aggravated the Veteran's erectile dysfunction as it was reportedly caused by lack of blood flow.

The Board finds that the Veteran should be afforded an additional VA opinion to determine if his erectile dysfunction is caused by or aggravated by his service-connected acquired psychiatric disorder.

Similarly, the Board finds that with regard to the claims for entitlement to service connection for a hiatal hernia and IBS, to include as secondary to the Veteran's acquired psychiatric disorder, a remand is necessary for a new VA examination.

The Veteran was afforded a VA examination for these issues in April 2012.  However, while the examination itself was adequate, the opinion was not.  The examiner noted that there was no diagnosis of a hernia or IBS and thus they were "less likely as not" caused by the Veteran's acquired psychiatric disorder.  

The Board notes that post-service medical treatment records show diagnoses of both a hiatal hernia and IBS.  

It is unclear if the examiner did not review this record or does not agree with this finding. 

The Board finds that a new VA examination opinion is warranted to determine whether the Veteran's disabilities are caused by or aggravated by his service-connected acquired psychiatric disabilities.

In addition, as these claims are being remanded and because adjudication of these claims may impact the adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the TDIU claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file and obtain an addendum medical opinion from the April 2013 VA examiner, if possible.  If the April 2013 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's erectile dysfunction was incurred or is otherwise the result of his military service, and as to whether it is at least as likely as not that the erectile dysfunction was caused by or aggravated by his service-connected acquired psychiatric disorder.

The examiner is advised that the Veteran is considered competent to report the symptoms that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.

A rationale must be provided for any opinion offered.

2.  Forward the Veteran's claims file and obtain an addendum medical opinion from the April 2012 VA examiner, if possible.  If the April 2012 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

(A) The examiner should determine if the Veteran has a hiatal hernia or has had a hiatal hernia at any point during the period on appeal, notwithstanding indication in this records that the Veteran has these problems.

(B) If the Veteran has or has had a hiatal hernia the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the hiatal hernia was incurred or is otherwise the result of his military service, and as to whether it is at least as likely as not that the hiatal hernia was caused by or aggravated by his service-connected acquired psychiatric disorder.

The examiner is advised that the Veteran is considered competent to report the symptoms that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.

A rationale must be provided for any opinion offered.

3.  Forward the Veteran's claims file and obtain an addendum medical opinion from the April 2012 VA examiner, if possible.  If the April 2012 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

(A) The examiner should determine if the Veteran has IBS or another intestinal disability.

(B) If the Veteran has or has had an intestinal disability the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the intestinal disability was incurred or is otherwise the result of his military service, and as to whether it is at least as likely as not that the intestinal disability was caused by or aggravated by his service-connected acquired psychiatric disorder.

The examiner is advised that the Veteran is considered competent to report the symptoms that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.

A rationale must be provided for any opinion offered.

4.  After completing the above, and any other development that may be deemed necessary, the Veteran's claims for entitlement to increased evaluations for bilateral hearing loss and left varicocele, and entitlement to service connection for obstructive sleep apnea and erectile dysfunction, a hiatal hernia and IBS, to include as a result of a service-connected acquired psychiatric disorder, and entitlement to a TDIU should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


